Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18, 20 and 21 are currently pending with claims 1-5 being cancelled. Claims 6-21 are under consideration.  Claim 19 is missing from listing of claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8-18, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Parkard, 752 F .3d at 1310.”
“If the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C 112, second paragraph is appropriate.” (MPEP 2173.02, I).  

Similarly, it is interpreted that the PVC foam could include hollow microspheres in an amount in a range of 20-30 wt% and that does not seem within the scope of the claimed invention.  Since the content of the hollow microspheres could be interpreted with more than one reasonable interpretation, and said more than one reasonable interpretation going beyond the scope of the claimed invention, the claim is rendered indefinite.   
Regarding claim 8, the phrase “additional chemical blowing agent” is confusing because nothing specific about a first foaming agent has been included in parent claim.   
Regarding claim 13, it is not clear as to whether a top coat layer and an  intermediate layer are parts of a single foamed layer or two foamed layers.  Further, the claim is incomplete and appropriate correction is required.  

		 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2015/0259497 to Mihara et al. (Mihara).
Regarding claims 6, 9 and 10, Mihara discloses a coating material obtained from a vinyl plastisol composition comprising a polyvinyl chloride (PVC), a plasticizer and a thermally expandable microspheres in an amount of from 2 to 12 parts by weight based on 100 parts by weight of the PVC (abstract).  The thermally expandable microsphere comprises a polymeric shell and a volatile liquid   The steel sheet is corresponding to the claimed backing (paragraph 73).  A middle coat or a finish coat is further provided on the undercoating material (paragraph 49).  The coated steel sheet is thus suitable as an internal cladding part for a vehicle.  The examiner equates the coated steel sheet to the claimed multilayer sheet material. 
Mihara does not explicitly disclose the coated steel sheet obtained by deep-drawing. However, it is a product-by-process limitation not as yet shown to produce a patentably distinct multilayer sheet. It is the examiner's position that the coated steel sheet of Mihara is identical to or only slightly different than the claimed multilayer sheet prepared by the method set out in the claim, because the Mihara coated steel sheet and the claimed multilayer sheet  are formed from the same materials, having structural similarity.  
  The steel sheet is corresponding to the claimed backing (paragraph 73).  A middle coat or a finish coat is further provided on the undercoating material (paragraph 49).  The coated steel sheet is thus suitable as an internal cladding part for a vehicle.  The examiner equates the coated steel sheet to the claimed multilayer sheet material. 
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or an obvious from a product of the 
	
Regarding claim 7, in particular, the vinyl plastisol composition contains 2.7 wt% of the thermally expandable microspheres as a foaming agent (table 1, working example 3).  This is within the claimed range.  
Regarding claims 8 and 11, no working examples show that the coating material includes azodicarbonamide (ADCA).    
Regarding claims 12, 15 and 16, the thermally expandable microspheres comprise a thermoplastic polymer shell made of an acrylonitrile polymer (paragraph 61).  It appears that Applicant and Mihara use the same thermally expandable microspheres for the foaming agent; therefore, the examiner takes the position that an expansion ratio of 3.5:1 of the thermally expandable microspheres would be present as like material has like property.  
Regarding claims 13 and 14, Mihara does not explicitly disclose the foam layer comprising a top layer and an intermediate layer and a clearly defined 
However, it appears that the coating material is made of the same material as the foam layer of the claimed invention.  The coating material is obtained from a vinyl plastisol composition comprising a PVC, a plasticizer and a thermally expandable microspheres in an amount of from 2 to 12 parts by weight based on 100 parts by weight of the PVC (abstract).   The coating material is free of ADCA (table 1, examples 1-3).  
Hence, the examiner takes the position that the absence of ADCA would prompt a coating layer to have two portions: a top portion and an intermediate portion wherein the top portion is free of microblisters, and wherein a clearly defined boundary region is observed between the top portion and middle portion of the coating layer as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
	
	
Claims 6-16, 18, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2012/0187019 to Tippet et al. (Tippet).

Tippet does not explicitly disclose the composite material produced by deep-drawing.  However, it is a product-by-process limitation not as yet shown to produce a patentably distinct multilayer sheet. It is the examiner's position that the composite material of Tippet is identical to or only slightly different than the claimed multilayer sheet prepared by the method set out in the claim, because the Tippet composite material and the claimed multilayer sheet  are formed from the same materials, having structural similarity.  
The composite material is useful as an automotive part (paragraph 56). The composite material is produced by thermoforming a polymer sheet containing at least one foam layer and at least one solid layer disposed adjacent the foam layer (abstract).   The foam layer is obtained from a resin composition comprising a 
The physical or chemical foaming agent can be incorporated in the foam layer in an amount of 0.1 to 5 wt% (paragraphs 37 and 39).  Tippet further discloses the heat-expandable microspheres can be used as a foaming agent for the foam layer (paragraph 66).  As the physical, chemical foaming agents and heat-expandable microspheres are shown to be recognized equivalent foaming agents for the foam layer, it is not seen that the heat-expandable microspheres could not be incorporated in the foam layer the same amount as the physical or chemical foaming agent.  
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or an obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). The burden 
Regarding claim 7, the physical or chemical foaming agent can be incorporated in the foam layer in an amount of 0.1 to 5 wt%, including 1, 2, or 3 wt% (paragraphs 37, 39 and 86).  Tippet further discloses the heat-expandable microspheres can be used as a foaming agent for the foam layer (paragraph 66).  As the physical, chemical foaming agents and heat-expandable microspheres are shown to be recognized equivalent foaming agents for the foam layer, it is not seen that the heat-expandable microspheres could not be incorporated in the foam layer the same amount as the physical or chemical foaming agent.  
Regarding claim 8, the EXPANCEL microsphere is an only foaming agent incorporated in the foam layer (paragraph 66).  This is a clear indication that the foam layer is free of an ADCA chemical blowing agent. 
Regarding claims 9, 10, and 21, Tippet does not explicitly disclose the composite material that is an internal cladding part or an interior door cladding part for a vehicle.  However, it appears that the composite material meets all structural limitations and chemistry required by the claims.  

The physical or chemical foaming agent can be incorporated in the foam layer in an amount of 0.1 to 5 wt% including 1, 2, or 3 wt% (paragraphs 37, 39 and 86).  Tippet further discloses the heat-expandable microspheres can be used as a foaming agent for the foam layer (paragraph 66).  As the physical, chemical foaming agents and heat-expandable microspheres are shown to be recognized equivalent foaming agents for the foam layer, it is not seen that the heat-expandable microspheres could not be incorporated in the foam layer the same amount as the physical or chemical foaming agent.  

Regarding claim 13 and 14, Tippet does not explicitly disclose the foam layer comprising a top layer and an intermediate layer and a clearly defined boundary set between the top and intermediate layers and there is no teaching or suggestion that the top layer is free of microblisters on the surface thereof. 
However, it appears the foam layer of Tippet meets all structural limitations and chemistry required by the claims.  
The foam layer is obtained from a resin composition comprising a polymer material and a foaming agent.  The polymer material comprises PVC (paragraph 19).  The EXPANCEL microsphere is an only foaming agent incorporated in the foam layer (paragraph 66).  This is a clear indication that the foam layer can be free of an ADCA chemical blowing agent. 
Hence, the examiner takes the position that the absence of ADCA would prompt a foam layer to have two portions: a top portion and an intermediate portion wherein the top portion is free of microblisters on the surface thereof, and wherein a clearly defined boundary region is observed between the top portion and intermediate portion as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is 
Regarding claim 18, one or more solid layers and one or more foamed layers include a high impact styrene having a conjugated diene monomer including 1,3-butadiene, corresponding the claimed thermoplastic elastomer (paragraph 23).  The examiner equates said one of solid layers to the claimed backing layer comprising at least one thermoplastic elastomer.  
Regarding claim 20, the composite material comprises one foam layer disposed between two solid layers wherein the foam layer and the solid layer can be made of the same polymer (paragraph 47).  This is a clear indication that the foam layer and the solid layer can be made of PVC.  Given the composite material being useful as a decorative surface (paragraph 56), the solid layer must be a non-foamed decorative layer of PVC.  

Claims 6-16, 18, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2009/0029110 to Montiel (Montiel).  
Montiel discloses a synthetic decorative covering comprising a multilayer structure comprising a first non-foamed layer having engravings or embossed patterns, a second foam layer, and a third layer comprising a mesh covered with foam (abstract and figure 1).  The three layers are made of a composition comprising PVC, a plasticizer, an elastomer and a foaming agent (paragraphs 30-34).  The foaming agent includes thermally expandable microspheres of acrylonitrile or microspheres of acrylonitrile polymer (paragraph 34).  The term “or” indicates that foaming agent can be free of ADCA (paragraph 34).  The third layer contains the mesh covered with vinyl chloride emulsion resin corresponding to the claimed thermoplastic elastomer (paragraph 36).  The third layer reads on the claimed backing layer.
Montiel does not explicitly disclose the synthetic decorative covering obtained by deep-drawing.  However, it is a product-by-process limitation not as yet shown to produce a patentably distinct multilayer sheet.  It is the examiner's position that the synthetic decorative covering of Montiel is identical to or only slightly different than the claimed multilayer sheet prepared by the method set out in the claim, because the Montiel synthetic decorative covering and the claimed multilayer sheet  are formed from the same materials, having structural similarity. 
The synthetic decorative covering comprises a multilayer structure comprising a first non-foamed layer having engravings or embossed patterns, a second foam layer, and a third layer comprising a mesh covered with foam (abstract and figure 1).  The three layers are made of a composition comprising PVC, a plasticizer, an elastomer and a foaming agent (paragraphs 30-34).  The foaming agent includes or microspheres of acrylonitrile polymer (paragraph 34).  The term “or” indicates that foaming agent can be free of ADCA (paragraph 34).  The third layer contains the mesh covered with vinyl chloride emulsion resin corresponding to the claimed thermoplastic elastomer (paragraph 36).  The third layer reads on the claimed backing layer.
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or an obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). The burden has been shifted to the applicant to show unobvious differences between the claimed product and the prior art product. In re Marosi, 218 USPQ 289,291 (Fed. Cir. 1983). It is noted that if the applicant intends to rely on Examples in the specification or in a submitted Declaration to show non- obviousness, the applicant should clearly state how the Examples of the present invention are commensurate in 
Regarding claim 2, Montiel discloses the thermally expandable microspheres of acrylonitrile polymer present in an amount of 1 to 10 parts by weight based on 100 parts by weight of PVC (paragraph 34).  Montiel does not explicitly disclose the thermally expandable microspheres in an amount of 0.5 to 5 wt% based on the weight of the foam layer.  
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in the content of the thermally expandable microspheres will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such content of the thermally expandable microspheres is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the content of the thermally expandable microspheres in the range instantly claimed motivated by the desire to provide a synthetic decorative covering having great insulating and cushioning properties.   This is in line with In re Aller, 105 
Regarding claims 9, 10, and 21, Montiel does not explicitly disclose the synthetic decorative covering that is an internal cladding part or an interior door cladding part for a vehicle.  However, it appears that the synthetic decorative covering meets all structural limitations and chemistry required by the claims.  
The synthetic decorative covering comprises a multilayer structure comprising a first non-foamed layer having engravings or embossed patterns, a second foam layer, and a third layer comprising a mesh covered with foam (abstract and figure 1).  The three layers are made of a composition comprising PVC, a plasticizer, an elastomer and a foaming agent (paragraphs 30-34).  The foaming agent includes thermally expandable microspheres of acrylonitrile polymer in an amount of 1 to 10 parts by weight based on 100 parts by weight of PVC (paragraph 34).  The thermally expandable microsphere has the polymeric shell expanded by pressure when the volatile liquid hydrocarbon is gasified by heating, thereby becoming a hollow microsphere to expand the composition.  The expansion ratio of the expandable microspheres would be inherently present as like material has like property.  The foaming agent includes ADCA, expandable hydrazin or microspheres of acrylonitrile polymer (paragraph 34).  The term “or” indicates that foaming agent can be free of ADCA.  The third layer contains the mesh covered with vinyl chloride emulsion resin corresponding to the claimed thermoplastic elastomer (paragraph 36).  The third layer reads on the claimed backing layer.

Regarding claim 13 and 14, Montiel does not explicitly disclose the foam layer comprising a top layer and an intermediate layer and a clearly defined boundary set between the top and intermediate layers and there is no teaching or suggestion that the top layer is free of microblisters on the surface thereof. 
However, it appears the foam layer of Montiel meets all structural limitations and chemistry required by the claims.  
The second foam layer is made of a composition comprising PVC, a plasticizer, an elastomer and a foaming agent (paragraphs 30-34).  The foaming agent includes thermally expandable microspheres of acrylonitrile polymer in an amount of 1 to 10 parts by weight based on 100 parts by weight of PVC (paragraph 34).   The expansion ratio of the expandable microspheres would be inherently present as like material has like property.  The foaming agent includes ADCA, expandable hydrazin or microspheres of acrylonitrile polymer (paragraph 34).  The term “or” indicates that foaming agent can be free of ADCA.   
Hence, the examiner takes the position that the absence of ADCA would prompt a foam layer to have two portions: a top portion and an intermediate portion wherein the top portion is free of microblisters, and wherein a clearly defined boundary region is observed between the top portion and middle portion of the foam layer as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art . 

Claims 6-12, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2014/0033411 to Kisailus et al. (Kisailus).  
Kisailus discloses a composite material comprising 2-100 plies of independently oriented fibers with a fiber loading of no less than 3 wt%, the fiber plies being impregnated with an elastic polymer matrix comprising polyvinyl chloride and hollow microspheres (paragraphs 24, 28, 35, 36 and 42).  The fibers comprise wood fibers (paragraph 26).  The hollow microsphere comprises a polymer shell and a core material in the form of gas, liquid or a combination thereof that expands upon heating (paragraph 42). The polymer shell comprises acrylonitrile polymer (paragraph 38).  The expansion ratio of the EXPANCEL microsphere would be within the claimed range because like material has like property.  The EXPANCEL microspheres introduces voids in the form of a closed cell configuration in the fiber plies (paragraph 36).  One fiber ply reads on the claimed wood-fiber composite material and another on the claimed foam layer.  Kisailus teaches away from the use of a foaming agent other than hollow microsphere in view of difficulty to provide a means for uniformity and homogeneity of the product (paragraph 36).  The 
Kisailus does not explicitly disclose the composite material obtained by deep-drawing.  However, it is a product-by-process limitation not as yet shown to produce a patentably distinct multilayer sheet.  It is the examiner's position that the composite material of Kisailus is identical to or only slightly different than the claimed multilayer sheet prepared by the method set out in the claim, because the Kisailus composite material and the claimed multilayer sheet  are formed from the same materials, having structural similarity. 
The composite material comprises 2-100 plies of independently oriented fibers with a fiber loading of no less than 3 wt%, the fiber plies being impregnated with an elastic polymer matrix comprising polyvinyl chloride and hollow microspheres (paragraphs 24, 28, 35, 36 and 42).  The fibers comprise wood fibers (paragraph 26).  The hollow microsphere comprises a polymer shell and a core material in the form of gas, liquid or a combination thereof that expands upon heating (paragraph 42). The polymer shell comprises acrylonitrile polymer (paragraph 38).  The expansion ratio of the EXPANCEL microsphere would be within the claimed range because like material has like property.  The EXPANCEL microspheres introduces voids in the form of a closed cell configuration in the fiber plies (paragraph 36).  One fiber ply reads on the claimed wood-fiber composite material and another on the claimed foam layer.  Kisailus teaches away from the use of a foaming agent other than hollow microsphere in view of difficulty to provide a means for uniformity and homogeneity of the product (paragraph 36).  The composite material is thus free of 
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or an obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). The burden has been shifted to the applicant to show unobvious differences between the claimed product and the prior art product. In re Marosi, 218 USPQ 289,291 (Fed. Cir. 1983). It is noted that if the applicant intends to rely on Examples in the specification or in a submitted Declaration to show non- obviousness, the applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with Kisailus. 
Regarding claim 2, Kisailus discloses that the content of the thermally expandable microspheres can be varied to obtain the desired degree of expansion (paragraph 43).  Kisailus does not explicitly disclose the thermally expandable microspheres in an amount of 0.5 to 5 wt% based on the weight of the foam layer.  
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in the content of the thermally expandable microspheres will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such 
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the content of the thermally expandable microspheres in the range instantly claimed motivated by the desire to provide the composite material having great insulating and cushioning properties.   This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
Regarding claims 9, 10, and 21, Kisailus does not explicitly disclose the composite material that is an internal cladding part for a vehicle.  However, it appears that the composite material meets all structural limitations and chemistry required by the claims.  
The composite material comprises 2-100 plies of independently oriented fibers with a fiber loading of no less than 3 wt%, the fiber plies being impregnated with an elastic polymer matrix comprising polyvinyl chloride and hollow microspheres (paragraphs 24, 28, 35, 36 and 42).  The fibers comprise wood fibers (paragraph 26).  The hollow microsphere comprises a polymer shell and a core material in the form of gas, liquid or a combination thereof that expands upon heating (paragraph 42). The polymer shell comprises acrylonitrile polymer (paragraph 38).  The expansion ratio of the EXPANCEL microsphere would be within the claimed range because like material has like property.  The EXPANCEL microspheres introduces voids in the form of a closed cell configuration in the fiber plies (paragraph 36).  One 
Therefore, the examiner takes the position that the internal cladding part for a vehicle would be inherently present as like material has like property.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/Hai Vo/
Primary Examiner
Art Unit 1788